Citation Nr: 1610195	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  04-41 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (RLE) and bilateral upper extremities, to include as due to Agent Orange exposure.  

2.  Entitlement to an evaluation in excess of 10 percent prior to May 1, 2012, and an evaluation in excess of 50 percent since May 1, 2012, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent prior to January 10, 2013, and an evaluation in excess of 20 percent since January 10, 2013, for mild degenerative disease of the lumbar spine associated with residuals of gunshot wound (GSW) of the left thigh with fracture of left femur, shortening of the left leg, and radiculopathy of the left lower extremity (LLE) (hereinafter "lumbar spine disability").  

4.  Entitlement to an evaluation in excess of 10 percent for status post meniscectomy of the left patella.  

5.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee with mild degenerative joint disease (DJD).  

6.  Entitlement to a compensable evaluation for DJD of the left hip associated with residuals of GSW of the left thigh with fracture of left femur, shortening of the left leg, and radiculopathy of the LLE (hereinafter "left hip disability").  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2002 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the September 2002 rating decision, the RO denied an evaluation in excess of 10 percent for status post meniscectomy of the left patella.  The Veteran appeals for a higher evaluation.  

In the June 2007 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities; denied an evaluation in excess of 10 percent for PTSD; granted service connection for a left hip disability and assigned a noncompensable evaluation, effective September 29, 2006; and granted service connection for a lumbar spine disability, effective September 29, 2006.  The Veteran appeals for service connection for peripheral neuropathy of the bilateral upper and lower extremities and higher evaluations for his PTSD, left hip disability, and lumbar spine disability.  

In addition, the Board notes that 10 issues were addressed in the Statement of the Case issued in December 2008; however, in his January 2009 VA Form 9, the Veteran limited his appeal to the issues identified above.  As such, the issue of entitlement to service connection for a right ankle disability, entitlement to service connection for a left ankle disability, entitlement to a compensable evaluation for right knee strain, and entitlement to a compensable evaluation for right hip strain are not before the Board (The Board granted service connection for bilateral hearing loss and tinnitus in a February 2012 decision).

The Veteran and his wife testified before a Veterans Law Judge (VLJ) at a September 2011 Travel Board hearing.  A transcript of this hearing is of record.  In January 2016, the Veteran was notified that the VLJ who held his September 2011 hearing was no longer employed by the Board.  The Veteran did not respond to a request for another hearing.  38 C.F.R. § 20.717 (2015).  

The Board, in pertinent part, remanded the issues on appeal for additional development in June 2011 and February 2012.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the RO issued a January 2015 rating decision granting a 20 percent evaluation for a lumbar spine disability, effective January 10, 2013; granting a 50 percent evaluation for PTSD, effective May 1, 2012; and granting service connection for LLE radiculopathy.  The Veteran continues to appeal for a higher evaluation for a lumbar spine disability and PTSD and for service connection for peripheral neuropathy of the RLE and bilateral upper extremities.  


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's peripheral neuropathy of the RLE and bilateral upper extremities is etiologically related to his active duty service.  

2.  Resolving all reasonable doubt in favor of the Veteran, from September 29, 2006 to April 30, 2012, the Veteran's PTSD is most appropriately characterized as occupational and social impairment with reduced reliability and productivity.  

3.  As of May 1, 2012, the Veteran's PTSD does not manifest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

4.  From September 29, 2006 to January 9, 2013, the Veteran's lumbar spine disability manifests flexion at no less than 84 degrees, but no fatigability, instability, weakness, or incoordination.  

5.  As of January 10, 2013, the Veteran's lumbar spine disability manifests flexion at no less than 60 degrees, but no functional loss.  

6.  Throughout the appeal period, the Veteran's status post meniscectomy of the left patella manifests symptoms of instability.  

7.  Throughout the appeal period, the Veteran's chondromalacia of the left knee with mild DJD manifests flexion at no less than 110 degrees.  

8.  Throughout the appeal period, the Veteran's left hip disability manifests flexion at no less than 120 degrees, abduction at no less than 40 degrees, and extension at no less than 26 degrees.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for peripheral neuropathy of the RLE and bilateral upper extremities, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  From September 29, 2006 to April 30, 2012, the criteria for a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  As of May 1, 2012, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  From September 29, 2006 to January 9, 2013, the criteria for entitlement to an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2015).

5.  As of January 10, 2013, the criteria for entitlement to an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2015).

6.  The criteria for an evaluation in excess of 10 percent for status post meniscectomy of the left patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5259 (2015).

7.  The criteria for an evaluation in excess of 10 percent for chondromalacia of the left knee with mild DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).

8.  The criteria for a compensable evaluation for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation and service connection claims in August 2002, November 2006 and August 2007 letters.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in September 2002, November 2006, August 2007, February 2010, and January 2013.  

The Board notes that in November 2015, the Veteran was afforded another VA examination for his service-connected left hip and left knee disabilities.  The Veteran cancelled his VA examinations, because he was traveling and would be unavailable to attend until January 2016.  In a December 2015 Report of General Information, the Veteran indicated that he wanted to reschedule his VA examinations.  The Board finds that the record includes sufficient information upon which to evaluate his left hip and left knee disabilities and sees no reason to further delay his appeal.  Furthermore, neither the medical evidence of record nor the Veteran has indicated that his left hip and left knee have worsened since his January 2013 VA examinations.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Veteran is seeking service connection for peripheral neuropathy of the RLE and bilateral upper extremities.  At his September 2011 Board hearing, the Veteran testified that he has experienced loss of feeling, pain, tingling and swelling in both hands and feet since the 1990's.  He explained that the symptoms began in the 1990's and became progressively worse over time.  When he had carpal tunnel surgery on both wrists, the Veteran said that his pain was relieved, but he still had tingling and numbness in his hands.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including early-onset peripheral neuropathy, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Military personnel records reflect that he served in the Republic of Vietnam and received a Purple Heart and Combat Action Ribbon.  

Service treatment records do not reflect any findings related to complaints, treatment or diagnosis for peripheral neuropathy of his upper and lower extremities.  

VA treatment records from 2006 to 2009 document the Veteran's history of complaints of pain, tingling and numbing in his upper extremities.  He reported that his symptoms began in 2004 or 2005.  See July 2008 VA treatment record.  Initially, in 2006, the Veteran reported symptoms of arm and hand muscle pain and numbing and tingling sensation of all of his fingers.  He was diagnosed with neuropathy and prescribed Gabapentin to control his symptoms.  See March 2006, May 2006, and October 2007 VA treatment records.  Despite treatment, the Veteran continued to experience needle-like sensation associated with achy pain and numbness in both upper extremities.  See April 2008 VA treatment record.  A June 2008 VA electromyography (EMG) revealed that the Veteran had severe bilateral compressive neuropathy at the wrist affecting motor and sensory fibers.  The findings were consistent with severe bilateral carpal tunnel syndrome.  See June 2008 VA treatment record.  VA treatment records in 2009 reflect that the Veteran underwent carpal tunnel release surgery on his left, then right side to relieve his symptoms of numbness and pain.  See January 2009, February 2009, March 2009, and September 2009 VA treatment records.  

VA treatment records from 2010 to 2013 reflect that the Veteran continued to report persistent symptoms of neuropathy in his bilateral upper extremities and bilateral lower extremities, specifically his hands and feet.  The Veteran described having sharp, shooting pain, especially in his toes.  See December 2010 and May 2011 VA treatment records, Virtual VA, CAPRI, received 1/12/2015, pg. 242-245.  A July 2011 VA treatment record documents that the Veteran reported having a 20-year history of bilateral foot pain that started in his toes and felt like electric sensations in his feet.  An EMG report revealed that the Veteran had electrophysiologic evidence of axonal polyneuropathy which affects the sensory nerves.  The VA treating physician noted that possible etiologies included B-12 deficiency, folic acid deficiency, chronic alcoholism, and exposure to certain toxins.  Describing the Veteran's history, the VA treating physician revealed that the Veteran had a history of alcohol abuse, that he was currently receiving B-12 injections, and that he was a Vietnam Veteran who reported possible exposure to dioxin.  See July 2011 VA treatment record, Virtual VA, CAPRI, received 1/12/2015, pg. 218-219.  VA treatment records in 2012 and 2013 document that the Veteran continued to complain of pins and needles sensations in both feet.  The Veteran was diagnosed with bilateral peripheral neuropathy of unknown etiology, possible radiculopathy.  See May 2012, October 2012, November 2012, and March 2013 VA treatment records Virtual VA, CAPRI, received 1/12/2015, pg, 84-89, 129-132, 143-145, 163-165.  

In January 2013, the Veteran was afforded a VA examination.  The Veteran reported his symptoms of numbness and tingling in his feet and hands.  The VA examiner noted the Veteran's prior diagnoses for status post bilateral carpal tunnel syndrome and bilateral peripheral neuropathy of the upper and lower extremities.  Following an objective evaluation and a review of the Veteran's claims file, the VA examiner found that the Veteran's EMG was normal and it was not medically possible for him to determine the etiology of the Veteran's numbness and tingling.  

As an initial matter, the evidence shows that the Veteran is presumed to have been exposed to Agent Orange as he served in the Republic of Vietnam.  

The Board finds that the evidence demonstrates that the Veteran has been currently diagnosed with peripheral neuropathy of the RLE and bilateral upper extremities.  However, only early-onset peripheral neuropathy is considered a presumptive disease for exposure to herbicides.  In this case, the evidence shows, including the Veteran's own lay statements, that the earliest manifestation of the Veteran's symptoms of neuropathy began in the 1990's, at least 20 years after his discharge.  VA has established that service connection for later-occurring onset of peripheral neuropathy can only be evaluated under other bases (for example, direct or secondary).  The National Academy of Science (NAS) has determined that evidence does not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 3j (Updated November 17, 2015).  Therefore, to the extent that the Veteran argues that his peripheral neuropathy of the RLE and bilateral upper extremities were caused by his period of service, including exposure to Agent Orange, he must establish that he is entitled to service connection on a direct basis.  See Combee v. Brown, supra.

Significantly, the record includes a history of treatment for peripheral neuropathy, but no definitive etiological basis for the condition.  Although the July 2011 VA treating physician pointed to several possible causes for the Veteran's neuropathy, which included exposure to dioxin, the physician also specified that the Veteran had a history of alcohol abuse and received B-12 injections (chronic alcoholism and B-12 deficiency are other possible etiologies).  Notably, the January 2013 VA examiner concluded that it was not medically possible to determine the etiology for the Veteran's symptoms of tingling and numbness.  

The only evidence that the Veteran's peripheral neuropathy is related to his active duty service is the Veteran's own lay assertions.  The Veteran has made competent and credible lay statements regarding his symptoms of tingling and numbness in his hands and feet.  However, the Veteran has not demonstrated that he has the requisite medical knowledge or training to provide an opinion as to the etiology of his peripheral neuropathy.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for the Veteran's peripheral neuropathy of the RLE and bilateral upper extremities.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55.

III. Higher Evaluation Claims

   Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

A layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

	PTSD

The Veteran is seeking a higher evaluation for his PTSD.  

The Veteran's PTSD has been currently evaluated as 10 percent disabling, effective December 3, 2004, and as 50 percent disabling, effective May 1, 2012, under 38 C.F.R. 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

The Veteran's VA treatment records document an extensive history of mental health treatment.  For purposes of evaluating the current severity of Veteran's PTSD during the relevant appeal period (increased rating claim filed September 29, 2006), the Board will focus its discussion on the most pertinent evidence that describes the Veteran's level of functional impairment.  

A March 2006 statement of a VA Licensed Clinical Social Worker (LCSW) described the Veteran's current mental health symptomatology.  The Veteran had original intrusive memories of being in combat and combat-related nightmares.  He was uncomfortable around others, self-isolated, and had difficulty relating to family members.  Hyperarousal symptoms included frequent trouble sleeping; excessive irritability and explosiveness; severe impairment in short-term memory, resulting in frequent inability to follow through with simple instructions in work and family settings; severe bouts of depression and a history of cyclic suicidal ideations; and anxiety attacks and heightened startle response.  Overall, the VA LCSW found that the Veteran had some cycles of improvement in the management of his PTSD symptoms, but he continued to struggle daily despite receiving treatment.  Based on the degree of severity of his PTSD symptoms, the Veteran had difficulty with social relationships and with his family and impeded his ability to handle even minor stressful situations.  

In November 2006, the Veteran underwent a VA psychiatric examination. The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran was calm and cooperative; had fair personal hygiene; made fair eye contact; exhibited no abnormal movements; had a fair and anxious mood; had a restricted affect and was tearful at times; was alert and fully oriented; had a logical thought process; denied any thoughts of hurting himself or others; denied any hallucinations, delusions, or paranoia; and had fair insight and judgment.  The VA examiner found that the Veteran met the diagnostic criteria for PTSD and assigned a GAF score of 65 for mild to moderate symptoms.  

According to a September 2007 statement from the Veteran's VA treating psychiatrist, the Veteran experienced severe PTSD and received only partial benefit from his five medications and psychotherapy.  In the past, the Veteran used alcohol to treat his symptoms, but had been able to discontinue chronic abuse.  

August 2008 and November 2008 VA treatment records document that the Veteran was able to attend and enjoy his niece's wedding despite having to interact with family members.  To avoid arguments, the Veteran said he isolated himself.  He was increasingly irritable.  Usually, the Veteran spent the day on the computer and did chores around the house.  Weather permitting, he would go boating two to three times a week.  In the last month, the Veteran had three episodes of drinking.  He also reported that he had two pistols and four shotguns in his home and had passive thoughts of suicide, but denied any intent to use the firearms on himself.  

An August 2010 statement from the Veteran's VA treating psychiatrist described the Veteran's continued difficulty coping with his PTSD symptoms.  The Veteran experienced depressed and irritable mood, had frequent arguments with family and others, was easy to anger, had frequent nightmares of the war, initial insomnia and frequent awakening, cold sweats, flashbacks, inability to tolerate people, inability to trust others, and isolated to avoid conflict.  Noting that the Veteran had frequent episodes of hopelessness and thoughts of suicide, the VA treating physician also described that the Veteran had played "Russian roulette" with his pistol during a time of depression in the last several months.  The VA treating physician found that the Veteran continued to have severe PTSD symptoms, which had only a limited response to treatment with medications.  During the past year, the Veteran's GAF score ranged between 48 and 55.  

At a September 2011 Board hearing, the Veteran's wife testified that the Veteran would be a "hermit," if she did not "keep him going places."  Every once in a while the Veteran and his wife went to a movie or out to eat.  The Veteran did not like social occasions, did not want to be around people or crowds, and preferred to sit where he could see what was happening around him, so he could "take care of the situation if anything comes up."  He said he had a bad temper.  Aside from his grandchildren, who he proclaimed were "his saving grace," the Veteran said that he did not need people.  

In a May 2012 statement, the Veteran's VA treating psychiatrist explained that he had been treating the Veteran since 2006 and since that time his GAF score had remained between 48 and 58, but averaging no more than 52.  According to his VA treating psychiatrist, the Veteran symptoms had worsened over the years and had only minimally improved with medication and therapy.  The Veteran remained unable to tolerate social situations, was chronically irritable and easily frustrated, and often responded to regular interactions from his wife and others with overt anger.  He had difficulty sleeping due to frequent nightmares of his war experiences.  He startled easily and struggled with thoughts of suicide.  Based on the Veteran's lack of response to treatment, the VA treating psychiatrist had no expectation that his symptoms would improve in the future.  

An October 2012 VA treatment record documents an incident where the Veteran was at a friend's house, had about six beers, and became angry with another guest when they began discussing politics.  The Veteran explained that he tried to leave, but the man followed after him and he grabbed the man by the throat and was choking him until other people broke up the fight.  Afraid that the police would come after him, the Veteran said he took his shotguns and spent the night in his car at a truck stop.  After that event, the Veteran asked his brother-in-law to remove the guns and sell them.  

In January 2013, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology.  Upon objective evaluation, the VA examiner found that the Veteran continued to experience PTSD symptoms, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, paranoia about governmental actions and motivations, forgot nightmares but awakened frightened, and fear.  The VA examiner diagnosed the Veteran with PTSD with psychotic features and found that his PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He was assigned a GAF of 55.  

Based on a careful review of the clinical and subjective evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, from September 29, 2006 to April 30, 2012, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The Board finds that the most significant evidence is the March 2006, September 2007 and August 2010 statements of the Veteran's VA LCSW and VA treating psychiatrist, who each summarized the Veteran's persistent struggle to cope with his PTSD symptoms, despite medication and psychotherapy.  Throughout the relevant appeal period, the Veteran consistently reported his preference to self-isolate to avoid conflict, was prone to anger and irritability, and had difficulty interacting with others.  At his September 2011 Board hearing, he testified that he did not need anyone.  Although the Veteran maintained a positive relationship and regular contact with his grandchildren and described them as his reason for not committing suicide, the Veteran did not express a desire to engage in any other social interactions.  His wife explained that he would be hermit, if she did not force him to go out.  Notably, the incident where, during a period of depression, the Veteran was playing "Russian roulette" with a pistol, shows that the Veteran's ability to function was more significantly diminished than his currently assigned 10 percent evaluation reflects.  Of note, the Veteran's GAF score ranged between 48 and 55 according to his VA treating psychiatrist, which is consistent with moderate to serious symptoms.  The Board recognizes that the November 2006 VA examiner found that the Veteran's PTSD showed mild to moderate symptoms.  However, the Board finds that overall the evidence shows that the Veteran's symptomatology during this period is more closely reflected by the frequency, severity, and duration of the symptoms in the 50 percent evaluation criteria.  

Nevertheless, the Board finds that the Veteran's PTSD symptoms, from September 29, 2006 to April 30, 2012, do not manifest in the frequency, severity, and duration for the next higher rating under the schedular criteria for a 70 percent evaluation, which requires deficiencies in most areas.  While the Veteran has demonstrated a reduced ability to function in his daily life due to his mental health symptoms, his symptoms do not tend to show a level of functioning impairment consistent with the symptoms described by a 70 percent evaluation.  As such, prior to May 1, 2012, the Veteran's PTSD is no more than 50 percent disabling.  

Similarly, the Board finds that as of May 1, 2012, the Veteran's PTSD is not characterized by occupational and social impairment with deficiencies in most areas.  Rather, the evidence shows that the Veteran displayed the same minimal response to his treatment and overall diminished capacity that he had in the earlier period.  Notably, the Veteran demonstrated a lack of ability to cope with symptoms when he engaged in a violent altercation with another person over a minor disagreement.  However, the Veteran did show a level of insight into his behavior when he asked his brother-in-law to remove his guns from his home.  In his May 2012 statement, the Veteran's VA treating psychiatrist found that the Veteran's GAF remained between 48 and 58, averaging no more than 52.  In addition, the January 2013 VA examiner found that the Veteran's occupational and social impairment was consistent with a 10 percent evaluation and that he had a GAF of 55.  While the Board finds that the Veteran's PTSD symptoms are more severe than a 10 percent evaluation during this relevant appeal period, the evidence does not show that his PTSD warrants a higher 70 evaluation.   Thus, the Board finds that the Veteran's PTSD, as of May 1, 2012, is no more than 50 percent disabling.  

	Lumbar Spine Disability

The Veteran is seeking a higher evaluation for his lumbar spine disability.  At his September 2011 Board hearing, the Veteran testified that he has to sit in awkward positions, he cannot sit or stand too long, and he has to keep moving around every 15 minutes.  Driving is so uncomfortable that he must stop, get out of the car, and walk.  He wears a back brace when he lifts anything.  He also complained of right leg radicular symptoms.  

The Veteran's lumbar spine disability has been currently evaluated as 10 percent disabling, effective September 29, 2006, and as 20 percent disabling, effective January 10, 2013, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

In November 2006, the Veteran underwent a VA examination.  The Veteran reported his current low back symptomatology, including radiating pain into his right leg, but no flare-ups or incapacitating episodes.  Upon objective evaluation, the VA examiner found that the Veteran had an erect posture without obvious spinal deformity, no pain with palpation, and no muscle spasm.  Straight leg testing results were negative bilaterally.  Range of motion testing results revealed flexion at 84 degrees with pain at 60 degrees, extension at 30 degrees with pain at 22 degrees, left and right lateral flexion at 30 degrees with pain, left and right lateral rotation at 30 degrees without pain.  There was no additional limitation in range of motion upon repetitive use testing.  No joint fatigability, instability, weakness or incoordination was reported.  The VA examiner did note that the Veteran was grimacing during the examination.  An x-ray showed mild degenerative changes.  The Veteran was diagnosed with lumbar DJD, which was at least as likely as not due to an altered gait secondary to his left leg being shorter than his right leg.  

In January 2013, the Veteran was afforded another VA examination.  The Veteran reported his current low back symptomatology, but no flare-ups.  Upon objective evaluation, the VA examiner found that the Veteran had tenderness in his lower back.  There was evidence of guarding and muscle spasm present, but it did not result in an abnormal gait or spinal contour.  No muscle atrophy was noted.  Muscle strength and reflexes were normal.  During sensory examination, the VA examiner found decreased sensation at his feet and toes bilaterally.  Straight leg raise test results were negative on the right and positive on the left.  The VA examiner found that the Veteran had mild left-sided radiculopathy.  No intervertebral disc syndrome was noted.  Range of motion testing revealed flexion at 60 degrees with pain, extension at 30 degrees without pain, right lateral flexion at 30 degrees without pain, left lateral flexion at 25 degrees with pain, right lateral rotation at 30 degrees without pain, and left lateral rotation at 25 degrees with pain.  Following repetitive use testing, there was no additional limitation in range of motion.  No functional loss was found.  Based on diagnostic testing, the VA examiner diagnosed the Veteran with multilevel spondylosis of the lumbar spine.  The VA examiner found that the Veteran's lumbar spine disability did not impact his ability to work.  

VA treatment records from 2006 to 2015 document that the Veteran sought treatment for his chronic low back pain; however, upon review of the records, the Board finds that they do not reflect any significant findings that provide additional information that would assist with evaluating the Veteran's lumbar spine disability.  

Based on a careful review of the clinical and subjective evidence, from September 29, 2006 to January 9, 2013, the Board finds that that the Veteran's lumbar spine disability does not warrant a higher 20 percent evaluation.  In other words, the evidence does not show that the Veteran's lumbar spine disability manifests symptoms of flexion of 30 degrees but not greater than 60 degrees.  Indeed, the Veteran's lumbar spine disability was no less than 84 degrees (November 2006 VA examination).  Although the November 2006 VA examiner noted pain at 60 degrees upon flexion motion, no functional loss or additional limitation in range of motion following repetitive use was found.  The Board finds that the Veteran's pain with range of motion is already encompassed by his 10 percent evaluation.  Accordingly, the Board concludes that from September 29, 2006 to January 9, 2013, the Veteran's lumbar spine disability is no more than 10 percent disabling.  

In addition, as of January 10, 2013, the Board finds that the Veteran's lumbar spine disability does not warrant a higher 40 percent evaluation.  In other words, the evidence does not show that the Veteran's lumbar spine disability manifests symptoms of flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Indeed, the Veteran's lumbar spine disability was no less than 60 degrees (January 2013 VA examination).  Therefore, as of January 10, 2013, the Veteran's lumbar spine disability is no more than 20 percent disabling.  

Furthermore, the Board finds that throughout the appeal period, consideration of a higher evaluation for the Veteran's lumbar spine disability based on Deluca is also not warranted.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  At his November 2006 and January 2013 VA examinations, the Veteran did have painful motion upon range of motion testing.  However, no additional limitation in range of motion or functional loss was found following repetitive use testing.  Thus, the Veteran is not entitled to higher evaluations on this basis.  

Finally, the Board notes that the Veteran is already in receipt of service connection for radiculopathy of the left lower extremity.  The evidence does not demonstrate that the Veteran is entitled to a separate evaluation for any other neurologic abnormalities related to his lumbar spine disability. 

Status Post Meniscectomy of the Left Patella and Chondromalacia of the Left Knee with Mild DJD

The Veteran contends that his left knee hurts going up and down stairs and that he experiences pain and stiffness when he sits for prolonged periods of time and then tries to walk.  He said that his left knee has locked up and he has fallen.  He also reported at times having left knee pain that would wake him up at night.  Over the years, the Veteran's friends and son said that the Veteran had a more noticeable limp.  See January 2003 Decision Review Officer hearing transcript and August 2007 and September 2007 statements.  

The Veteran's status post meniscectomy of the left patella has been currently evaluated as 10 percent disabling, effective March 12, 1974, under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5259, which has been rated analogously for symptomatic removal of semilunar cartilage.  The Veteran also has a separate rating for chondromalacia of the left knee with mild DJD, which has been currently evaluated as 10 percent disabling, effective July 26, 2007, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

A 10 percent evaluation is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher evaluation is not available under this Diagnostic Code.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.

Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Other diagnostic codes pertaining to the knee and leg that provide for higher than 10 percent evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256), dislocated semilunar cartilage with frequent episodes of "locking" pain (Diagnostic Code 5258), or impairment of the tibia and fibula (Diagnostic Code 5262).

In September 2002, the Veteran underwent a VA examination.  The Veteran reported his current left knee symptomatology, including locking, pain, weakness, fatigue, and giving way.  The VA examiner noted that the Veteran had undergone surgery in July 2001 to correct a medial and lateral meniscal tear.  Upon objective evaluation, the VA examiner found that the Veteran's posture was normal except for some popping of his left knee.  The Veteran occasionally used a left knee brace for ambulation.  Muscle strength testing on the left was 4/5.  Numbness was noted anteriorly in the left knee.  McMurray's signs and anterior drawer test were negative.  There was no evidence of recurrent subluxation, locking pain, or joint effusion.  Range of motion testing of the left knee revealed flexion at 115 degrees with little pain and stiffness and extension at zero degrees.  The VA examiner diagnosed the Veteran with chondromalacia patella of the left knee with mild DJD of the left knee and some decreased flexion.  

In November 2006, the Veteran was afforded another VA examination.  The Veteran reported his current left knee symptomatology, including pain, stiffness, fatigue, and instability, but no flare-ups.  The VA examiner noted that the Veteran wore a knee brace for support and to help control the pain.  He ambulated with a cane for safety and support.  Upon objective evaluation, the VA examiner found that the Veteran ambulated with a flat-footed gait and swung his left leg slightly outward.  No tenderness to palpation of the knee joint was noted.  Muscle strength testing results were normal.  No muscle atrophy or instability was reported.  Range of motion testing of the left knee revealed flexion at 132 degrees with pain and extension at zero degrees without pain.  Following repetitive use testing, there was no increase in pain, change of range of motion, joint fatigability, instability, weakness, or incoordination.  The VA examiner found that the Veteran's diagnosed chondromalacia or DJD of the left knee was secondary to years of walking with an altered gait since 1967 and due to a knee injury sustained in 2001.  

In August 2007, the Veteran was afforded another VA examination.  The Veteran reported his current left knee symptomatology, including pain, weakness, giving way, and constant flare-ups in varying degrees.  Upon objective evaluation, the VA examiner found that the Veteran had a moderately antalgic gait and ambulated with a cane and wore a bilateral open patella knee brace.  Muscle strength testing results were normal.  Mild crepitus was noted.  No instability was found.  Range of motion testing of the left knee revealed flexion at 130 degrees with pain and extension at minus five degrees with pain.  Following repetitive use testing, there was additional loss of function of 5 degrees and objective evidence of pain, weakness, incoordination, fatigue or lack of endurance.  Upon x-ray of the left knee, the VA examiner diagnosed the Veteran with degenerative changes of the left knee with old fracture deformity to the distal femur secondary to GSW.  

In February 2010, the Veteran was afforded a VA examination.  The Veteran reported his current left knee symptomatology, including pain, giving way, instability, and stiffness, but no flare-ups.  The Veteran continued to use a cane and bilateral knee braces.  Upon objective evaluation, the VA examiner found that the Veteran had an antalgic gait, crepitus, effusion, tenderness, pain at rest and guarding of movement, but no instability.  Range of motion testing of the left knee revealed flexion at 120 degrees with pain and extension was normal.  There was no additional limitation in range of motion after repetitive use.  Following diagnostic testing, the VA examiner diagnosed the Veteran with anserine bursitis and left knee osteoarthritis.  

In January 2013, the Veteran was afforded a VA examination.  The Veteran reported his current left knee symptomatology, including flare-ups of pain after walking 200 to 250 feet.  Upon objective evaluation, the VA examiner found tenderness, but no subluxation.  Joint stability and muscle strength testing results were normal.  There were no residual signs or symptoms of his meniscal tear repair surgery.  The Veteran had a scar, but it was not painful, unstable, or has a total area of 39 square centimeters (cm).  Range of motion testing of the left knee revealed flexion at 110 degrees with pain and extension at zero degrees.  Following repetitive use testing, there was no additional limitation in range of motion.  No functional loss was reported.  The VA examiner continued the Veteran's diagnosis for left knee osteoarthritis.  

Private treatment records from 2002 and VA treatment records from 2004 to 2015 document that the Veteran sought treatment for his left knee symptoms; however, upon review of the records, the Board finds that they do not reflect any significant findings that provide additional information that would assist with evaluating the Veteran's service-connected left knee disabilities.  

Based on a careful review of the clinical and subjective evidence, the Board finds that throughout the appeal period, the Veteran's status post meniscectomy of the left patella does not warrant a higher than 10 percent evaluation.  The evidence shows that the Veteran has consistently reported symptoms of instability and that he has used a cane and knee brace for support.  The Board finds that this symptom has already been contemplated by his current 10 percent evaluation under Diagnostic Code 5259 as the Veteran's left knee has been manifested by removal of the meniscus with instability.  To avoid pyramiding, a separate evaluation for instability is not available.  Furthermore, the evidence does not demonstrate that the Veteran's left knee manifests moderate recurrent subluxation or lateral instability that would warrant a higher 20 percent evaluation under Diagnostic Code 5257.  Except for his September 2002 VA examination, which noted evidence of popping, none of the Veteran's VA examinations (November 2006, August 2007, February 2010, and January 2013 VA examinations) record any objective findings of instability or subluxation.  Thus, the Board concludes that throughout the appeal period, the Veteran's status post meniscectomy of the left patella is no more than 10 percent disabling.  

In addition, the Board finds that throughout the appeal period, the Veteran's chondromalacia of the left knee with mild DJD does not warrant a higher than 10 percent evaluation.  In other words, the Veteran's left knee does not manifest symptoms of flexion limited to 30 degrees or extension limited to 15 degrees.  Rather, the Veteran's left knee exhibited painful motion at no less than 110 degrees (January 2013 VA examination) and normal extension.  Despite the objective findings of pain and functional loss at his August 2007 VA examination, the Veteran's left knee did not exhibit any such further loss of range of motion, than otherwise described, that would warrant an evaluation consistent with a 20 percent evaluation for limitation of flexion or extension motion.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40 , 4.45.  The Veteran is competent to report his left knee symptomatology and how it impacts his ability to perform certain activities, such as climbing stairs, prolonged walking, driving, and performing chores and home repairs; however, the Board finds that the objective findings of limitation of motion are more probative than the Veteran's assertions.  Thus, the Board concludes that throughout the appeal period, the Veteran's chondromalacia of the left knee with mild DJD is no more than 10 percent disabling.  

	Left Hip Disability

At his September 2011 Board hearing, the Veteran testified that he did not receive treatment for his left hip disability, but had tolerable pain that was worse with sitting.  He also reported that his left hip felt like it snapped when he walked, but he denied that it ever came out of joint.  

The Veteran's left hip disability has been currently evaluated as noncompensable, effective September 29, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5252, or 5253. 

Under Diagnostic Code 5251, a 10 percent rating, which is the maximum rating for limitation of extension, is warranted for extension limited to 5 degrees. 

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees. 

Under Diagnostic Code 5253, a 10 percent rating is warranted for the inability to cross the legs or external rotation limited to 15 degrees.  A 20 percent rating is warranted for abduction limited to 10 degrees. 

Normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the hip and thigh do not apply in this case, as the evidence does not demonstrate ankylosis of the hip (Diagnostic Code 5250), flail joint of the hip (Diagnostic Code 5254) or malunion of the femur (Diagnostic 5255).  

In November 2006, the Veteran reported his current left hip symptomatology, but no flare-ups.  Upon objective evaluation, the VA examiner found no obvious deformity of the left hip joint and no palpable or audible crepitus.  There was no tenderness palpating the hip or pelvis.  Muscle strength testing results were 4/5.  There was evidence of atrophy of the anterior thigh muscles.  Range of motion testing of the left hip revealed flexion at 120 degrees without pain, extension at 26 degrees without pain, adduction at 25 degrees without pain, abduction at 40 degrees with pain, external rotation at 50 degrees with pain and internal rotation at 40 degrees without pain.  Following repetitive use testing, there was no increase in pain, change in range of motion, or fatigability.  No muscle spasms were noted.  Grimacing with abduction, external rotation movements and attempts to squat were reported.  Evidence of weakness, instability and incoordination was observed while attempting to squat and stoop.  The VA examiner concluded that the Veteran's diagnosed left hip DJD was as least as likely as not due to ambulating with an altered gait.  

In February 2010, the Veteran was afforded another VA examination.  The Veteran reported his current left hip symptomatology, including pain and stiffness, but no flare-ups.  Upon objective evaluation, the VA examiner found that the Veteran had an antalgic gait and tenderness over greater trochanter area.  Left leg length measured 92 cm. and right leg length measured 94 cm.  Range of motion testing of the left hip revealed flexion at 125 degrees, extension at 30 degrees, abduction at 45 degrees, adduction at 25 degrees, external rotation at 60 degrees, and internal rotation at 40 degrees.  The VA examiner noted that the Veteran could cross his left leg over right and could toe out greater than 15 degrees.  The Veteran was diagnosed with left trochanteric bursitis and left hip osteoarthritis.  

In January 2013, the Veteran was afforded another VA examination.  The Veteran reported his current left hip symptomatology, including flare-ups of left hip pain after walking 200 to 250 feet.  Upon objective evaluation, the VA examiner found that the Veteran had pain on palpation, no ankylosis, and normal muscle strength testing results.  Range of motion testing of the left hip revealed flexion at 125 degrees without pain, extension at greater than 5 degrees without pain, no abduction lost beyond 10 degrees, no adduction limited such that Veteran could not cross legs, and no rotation limited such that Veteran could not toe out more than 15 degrees.  Following repetitive use testing, there was no additional limitation in range of motion.  No functional loss was reported.  An x-ray of the left hip showed no arthritis and a normal left hip joint.  

Upon review of VA treatment records from 2006 to 2015, the Board finds that they do not reflect any significant findings that provide additional information that would assist with evaluating the Veteran's service-connected left hip disability.  

Based on a careful review of the clinical and subjective evidence, the Board finds that throughout the appeal period, the Veteran's left hip disability does not warrant a compensable evaluation.  In other words, the Veteran's left hip disability does not manifest extension limited to 5 degrees, flexion limited to 45 degrees, or rotation that cannot toe out more than 15 degrees.  Rather, the Veteran's left hip disability exhibited flexion at no less than 120 degrees, extension at no less than 26 degrees, and abduction at no less than 40 degrees (November 2006 VA examination).  Furthermore, the evidence shows that the Veteran's left hip disability did not exhibit any further loss of range of motion upon repetitive use or functional loss that would warrant consideration of a compensable evaluation.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, the Board concludes that throughout the appeal period, the Veteran's left hip disability is noncompensable.  

A separate rating could be assigned for shortening of the left leg, if such was warranted, as this would represent additional impairment not contemplated by the current diagnostic code.  Diagnostic Code 5275 provides a 10 percent rating for shortening of the leg by 1 1/4 - 2 inches (3.2 - 5.1 cms.).  The February 2010 VA examination showed that the Veteran's left leg was shorter than the right leg by 2 cms.  However, the rating schedule provides a very specific finding of 3.2 cms as warranting a compensable rating, and the Board is bound by the schedule.  Therefore, although the Veteran clearly has a shorter left leg, a separate rating is not warranted at this time.

	Extraschedular Consideration

The Board has considered whether the Veteran's PTSD, lumbar spine disability, status post meniscectomy of the left patella, chondromalacia of the left knee with mild DJD, and left hip disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of irritability, anger, chronic sleep impairment, and suicidal ideations.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for higher evaluations for symptoms of increased frequency, severity and duration than is currently assigned.  The Veteran's service-connected lumbar spine disability, left knee disabilities, and left hip disability are manifested by symptoms of pain and instability, which impact his ability to walk, sit or stand for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for peripheral neuropathy of RLE and bilateral upper extremities, to include as due to Agent Orange exposure, is denied.  

From September 29, 2006 to April 30, 2012, a 50 percent evaluation for PTSD is granted.  

As of May 1, 2012, entitlement to an evaluation in excess of 50 percent for PTSD is denied.  

From September 29, 2006 to January 9, 2013, entitlement to an evaluation in excess of 10 percent for a lumbar spine disability is denied.

As of January 10, 2013, entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an evaluation in excess of 10 percent for status post meniscectomy of the left patella is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee with mild DJD is denied.

Entitlement to a compensable evaluation for a left hip disability is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


